Title: To Alexander Hamilton from William Ward Burrows, 27 May 1800
From: Burrows, William Ward
To: Hamilton, Alexander

Philada. May 27th. 1800
Dear sir, 
I shall be oblig’d to you if you will permit Lt. Reynolds who will be the Bearer of this to recruit 100 Men out of your Camp. As it is for the publick Good, and some Advantage to the Men themselves, I hope he will meet with your protection.
I never got an answer to two letters which I wrote to the Person, about whom, we corresponded, when you were at New York, nor any kind of acknowledgement for what I did.
I got a letter yesterday from Genl. Pinckney who is well, but he did not at the time of dating, know of the late Act of Congress.
I have the Honor to be   Your obed sert.

W W Burrows

